Edwards was convicted in Cuyahoga Common Pleas for violating the postal laws and while he was serving his sentence charges were filed against him, and the State Medical Board revoked his license to practice medicine. He appealed to the Common Pleas, and prosecuted error to the Court of Appeals. The latter sustained the Common Pleas. Its opinion is published in this issue * f the Abstract.
Edwards then prosecuted error. The contentions of the accused before the Supreme Court are:
1. Is 1275 GC. unconstitutional for the reason that it is retroactive?
2. Was 1275 GC. improperly applied to the facts in the case ?
3. Can the possibilities of irreparable injury in a given case be taken into consideration in the determination of whether the proper course is pursued?